SALCINES, Judge.
Michael S. Heim appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s order without prejudice to Heim’s right to file a properly sworn rule 3.850 motion alleging that the time he spent at a drug treatment center was the functional equivalent of jail. See Tennell v. State, 787 So.2d 65 (Fla. 2d DCA 2001); Columbro v. State, 777 So.2d 1208 (Fla. 5th DCA 2001).
Affirmed.
FULMER, A.C.J., and COVINGTON, J., Concur.